Citation Nr: 0915402	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for residuals of a 
gunshot wound to the back and left shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.E.


ATTORNEY FOR THE BOARD

E. D. Anderson


INTRODUCTION

The Veteran had recognized service in the Philippine Guerilla 
from June 1944 to September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 

In his May 2005 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  A video hearing was 
held in March 2009 and a transcript of that hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2003 rating decision denied the Veteran's prior 
claim for entitlement to service connection for bilateral 
hearing loss; the Veteran did not appeal.

2.  Evidence received since the January 2003 RO decision is 
not new and material and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The Veteran sustained a gun shot wound to the left 
shoulder and back in service and currently suffers from pain, 
diminished range of motion, and nerve damage in the left 
shoulder.

CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 
(2008).

2.  New and material evidence has not been received since the 
January 2003 rating decision that denied entitlement to 
service connection for bilateral hearing loss and that claim 
cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156 (2008).

3.  The criteria for entitlement to service connection for 
residuals of a gun shot wound to the left shoulder and back 
have been met.  38 U.S.C.A.  §§ 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hearing loss and 
degenerative arthritis, may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Bilateral Hearing Loss

The Veteran's original claim for entitlement to service 
connection for bilateral hearing loss was denied in a January 
2003 rating decision. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the Veteran's prior claim because there was no 
evidence that his current hearing loss was incurred in or 
aggravated by his military service.  Thus, for evidence in 
this case to be considered new and material, it must show 
that the Veteran's hearing loss had onset in service or 
within one year of service or was caused or aggravated by his 
active service.  

The Veteran has submitted a January 2004 hearing aid 
evaluation from Audiological Associates.  While this evidence 
is new, it is not material because it does not show a 
relationship between the Veteran's current hearing loss and 
his military service many years ago.  

While exposure to acoustic trauma during service is conceded, 
as is the fact that that the Veteran currently suffers from 
hearing loss, there is no evidence showing that the Veteran's 
present hearing loss was caused by noise exposure in service.  
In fact, a medical examination performed at separation from 
service in November 1946 shows that the Veteran scored a 
15/15 in both ears on a hearing test, indicating that the 
Veteran had normal hearing at the time he left the military.  
Furthermore, the earliest evidence of a hearing problem is a 
purchase agreement for hearing aids from January 1990, over 
forty years after service.  At that time, the Veteran stated 
that he had experienced hearing difficulties for 
approximately 27 years (indicating that the onset of his 
problems was over fifteen years after service) and attributed 
his hearing loss to work-related noise, providing evidence 
against his own claim.

Thus, as new and material evidence has not been presented, 
the Veteran's claim for entitlement to service connection for 
bilateral hearing loss must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Residuals of a Gunshot Wound to the Left Shoulder and Back

In January 2004, the Veteran sought service connection for a 
number of issues, including a back problem and a gunshot 
wound to the back.  The RO interpreted this as a claim for 
degenerative joint disease and foraminal stenosis, C3-C4; 
however, it appears from the Veteran's testimony at his March 
2009 hearing that he is really attempting to establish 
service connection for the residuals of a gunshot wound to 
the left shoulder that exited through the back.  

The Veteran's service treatment records show treatment for a 
gunshot wound to the left shoulder in March 1945.  

According to a March 2002 VA examination, the Veteran has an 
entrance wound scar 1 centimeter in length on the left 
shoulder and an exit wound scar of 3 centimeters in length on 
the left upper back from a gunshot wound.  

At the March 2002 examination, the Veteran complained of 
pain, stiffness, weakness, numbness, and tingling in the left 
shoulder.  An x-ray of the left shoulder was normal, but on 
examination, the Veteran had what the examiner characterized 
as moderate to severely limited range of motion, with 
additional limitation of motion due to pain.  The examiner 
diagnosed the Veteran with left shoulder arthropathy as a 
result of a gunshot wound.  The examiner also noted injury to 
muscle groups I, II, III, and IV.  The examiner concluded 
that the muscle groups could not move the joint through 
normal range of motion with sufficient comfort, endurance, 
and strength to accomplish activities of daily living and 
reported that the Veteran had to compensate for this 
limitation by using his right hand.  

Additionally, the examiner diagnosed the Veteran with 
parasthesias of the left upper extremity due to nerve damage 
from the gunshot wound.  The examiner also noted 
parathesesias in the left forearm and distal aspect of the 
left upper arm secondary to shrapnel found in the left upper 
extremity just above the elbow.  

Although it seems almost certain that this shrapnel injury 
was also a result of the Veteran's military service, the 
issue of service connection for residuals of a shrapnel wound 
to the left upper extremity is not before the Board at this 
time.  

VA treatment records document complaints of chronic pain, 
stiffness, and limited range of motion in the Veteran's left 
shoulder and note the history of a prior gunshot wound.  

Based on all the above evidence, the Board finds that 
entitlement to service connection for residuals of a gunshot 
wound to the left shoulder and back is warranted.  Given the 
many years that have passed since the last VA examination in 
March 2002, it appears that another examination may be 
required to determine the current severity of the Veteran's 
gunshot wound disability (including consideration of a muscle 
wound).  In any event, the nature and extent of the 
disability is not before the Board at this time. 

To the extent the Veteran is seeking service connection for 
any other back disability, including degenerative joint 
disease or foraminal stenosis, there is not evidence of these 
disabilities or any back disability in service or within one 
year of service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in February 2004 that informed him of what 
evidence was required to reopen his prior claim and to 
substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Additionally, the 
Veteran was informed of how VA assigns disability ratings and 
effective dates in March 2006.  

However, the March 2006 notice letter was not provided to the 
Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
December 2006, after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained a limited number 
of the Veteran's service treatment records, as well as VA 
treatment records and private medical records.  The Veteran 
was also afforded a VA examination of his left shoulder.  
Following the March 2009 hearing, the undersigned Veterans' 
Law Judge gave the Veteran thirty days to submit any 
additional evidence and he did not submit anything.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

As new and material evidence has not been received, the 
Veteran's application to reopen a prior claim for entitlement 
to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of a gunshot 
wound to the left shoulder and back is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


